DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 18, it is unclear from the language of the claim what is meant by the phrase “high-molecular liquid crystalline compound.” It is believed that this is meant to be interpreted as a high-molecular weight liquid crystal compound and will be interpreted this way. However, even this lacks definiteness because it is unclear what the range of molecular weights would qualify as “high-molecular” weights. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2016/0131809, “Takeda”) in view of Futamura et al. (US 2008/0252975, “Futamura”), in view of Takeda et al. (US 2016/0342003, “Takeda ‘003”).
Regarding claims 1 and 17, Takeda teaches a display device ([0005], [0026]) having a laminated film structure (see Fig. 4, below) having a second anisotropic layer ([0039], see Fig. 4, layer 5, [0205]) and a first anisotropic layer (see [0039], [0205], Fig. 4, layer 4, corresponding to optically anisotropic layer and the light-absorbing anisotropic layer). Takeda teaches that there may be a supporting film overlying the phase difference film (i.e., over film 7, Figs. 1, 4, [0205], and may be a film having refractive index anisotropy, see [0193], [0194], wherein the film is not particularly limited, including polycarbonate films; and see Takeda ‘003, describing average refractive index of, for example, a polycarbonate film as being 1.59, [0055]). Takeda additionally teaches the inclusion of a polarizing layer, which may be considered to correspond to the presently claimed oxygen shielding layer in that it would act to shield oxygen from the underlying layers of the device (i.e., at least because it is a physical barrier, see generally, [0205], [0105]). Takeda additionally teaches that the polymerizable liquid crystalline component may have a high degree of alignment (see, order parameter of 0.60 to 0.95, [0039], [0042], [0077]).  
    PNG
    media_image1.png
    396
    549
    media_image1.png
    Greyscale
	Takeda fails to specifically teach that the polarization film comprises a dichroic azo dye and a liquid crystalline compound. However, in the same field of endeavor of optical films for use in display devices ([0002]), Futamura teaches to include a liquid crystalline compound (e.g., [0019]) and an azo-type dichroic dye in an optical film for use in a display device (e.g., [0065]) in an amount of up to 50% ([0083]), in order to improve the polarization degree and transmittance of the layer thus providing excellent visibility, including improving contrast, viewing angle, and suppressing unevenness in transmittance in black levels (Futamura, [0020] – [0023]). It would have been obvious to the person of ordinary skill in the art at the time of filing to have used the techniques of Futamura to introduce both azo type dyes and liquid crystalline components to the anisotropic films of Takeda in order to improve the polarization degree and transmittance of the layer thus providing excellent visibility, including improving contrast, viewing angle, and suppressing unevenness in transmittance in black levels (Futamura, [0020] – [0023]).	Takeda fails to specifically teach the angle between slow axis of the optically anisotropic layer and the absorption axis of the light-absorbing anisotropic layer. However, in the same field of endeavor of optical films for use in display devices ([0003] – [0005]), Takeda ‘003 teaches that a quarter waveplate should have an angle between the slow axis of a quarter waveplate and the overlying polarization plate of 45 degrees (e.g., [0091]) and that doing so provides a brightness enhancing film ([0071] – [0077]). It therefore would have been obvious to have used a quarter waveplate layer as described by Takeda ‘003 as the second anisotropic layer of Takeda and to have arranged its slow axis at 45 degrees from the absorption axis of the overlying polarization plate, including the absorbing anisotropic layer, in order to improve the utilization of light and thus improve the brightness of the device ([0071] – [0077]).
Regarding claims 2 and 7, Takeda additionally teaches that a polyvinyl alcohol film polarizer may be applied over the phase difference structure, which may be considered to correspond to the presently claimed oxygen shielding layer in that it would act to shield oxygen from the underlying layers of the device (i.e., at least because it is a physical barrier, see generally, [0205], [0105]; [0192] – [0195], and see [0198]- [0203], and also see [0302], wherein a PVA adhesive agent may be used to attach a protective film to the underlying polarizer). 
Regarding claims 3 and 18, the liquid crystalline compound of modified Takeda may be considered to be a “high-molecular liquid crystal compound” (see e.g., Futamura, [0058], describing weight average molecular weights of up to 100,000).
Regarding claim 8, modified Takeda fails to specifically teach the inclusion of boronic acid in the support film (corresponding to the refractive-index absorbing anisotropic layer). However, Takeda does teach that including include a boronic acid component in a film may help to provide the film or layer with a smooth surface so as not to affect the optical properties of the adjacent film (e.g., [0083] – [0085], [0091] – [0094]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included boronic acid as a leveling component in the support film so as to not affect the optical properties of the adjacent polarization film (see Figs. 1 and 4, and see [0083] – [0085]). 
Regarding claim 9, Takeda additionally teaches to include an alignment film between the first and second optically anisotropic layers and teaches an alignment film that includes a composition having a crosslinkable group and may be a photo-alignment film (see, e.g., [0106], [0107] and see [0314] – [0317]).
Regarding claim 13, the combination remains as applied to claim 1, above, and Takeda additionally teaches that the optically anisotropic layer may contain a polymerizable liquid crystal ([0110] – [0114]), but fails to teach that the second anisotropic is a quarter waveplate layer. However, in the same field of endeavor of optical films for use in display devices ([0003] – [0005]), Takeda ‘003 teaches that a quarter waveplate member may be provided as an anisotropic member in an optical stack or polarizing plate in a display device in order to improve the utilization of light and thus improve the brightness of the device ([0071] – [0077]). It therefore would have been obvious to have used a quarter waveplate layer as described by Takeda ‘003 as the second anisotropic layer of Takeda in order to improve the utilization of light and thus improve the brightness of the device ([0071] – [0077]).

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Futamura, in view of Takeda ‘003, as applied to claims 1 and 2, above, and further in view of Shiga et al. (US 7,857,991, “Shiga”).
Regarding claims 4 and 19, the combination remains as applied to claims 1 and 2, above, however modified Takeda fails to teach the specific azo dyes to be included in the anisotropic layer. However, in the same field of endeavor of dichroic dye compositions for use in liquid crystal elements (e.g., col. 1 lines 15-40), Shiga teaches a dichroic azo dye composition having more than one azo dye (and including dyes reading on the claimed Formulas (1) and (2), see, for example, Tables 3 and 4, col. 12 – col. 14). For example, Shiga teaches dye compositions including multiple azo dyes, (see, e.g., Dye Composition-3, col. 22 line 50 – col. 24 line 68, formulas XIV and XVI, which may read on formulas (2) and (1) of claims 4 and 19, respectively). Shiga teaches that such dye compositions may improve solubility of the dye with respect to liquid crystal compositions and because they provide a small wavelength dispersion of absorbance over a wide wavelength range, thus contributing to an element having good contrast (see, e.g., col. 2 lines 30-50). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have substituted the specific azo dye compositions taught by Shiga for the general azo dyes suggested by modified Takeda because they may improve solubility of the dye with respect to liquid crystal compositions and because they provide a small wavelength dispersion of absorbance over a wide wavelength range, thus contributing to an element having good contrast (see, e.g., col. 2 lines 30-50).

Claim(s) 5, 6, 10, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Futamura, in view of Takeda ‘003, as applied to claims 1 and 2, above, and further in view of Matus et al. (US 2016/0168035, “Matus”).
Regarding claims 5, 6, 10, 12, and 20, the combination remains as applied to claims 1 and 2, above, and Takeda teaches that the outer protective film may have an outer or surface protective film opposite the layer corresponding to the refractive index adjusting layer (see, Takeda, e.g., Figs. 1 and 4, [0209]). However, modified Takeda fails to teach the refractive index of the outer protective film. In the same field of endeavor of films for use in display devices ([0002]), Matus teaches a protective film having a hard-coat layer for use in a display device ([0002]), that has improved gas permeability properties and anti-reflection properties ([0004] – [0009]). Matus teaches that the laminate may include a film having a refractive index of, for example, 1.6, ([0024]). Matus further teaches that the laminate may include a polyimide film ([0023]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have substituted the hardcoat laminate of Matus for that of Takeda for the benefit of its improved gas permeability properties and anti-reflection properties ([0004] – [0009]).	While modified Takeda fails to specifically teach the claimed refractive index values, Matus teaches that it is known to adjust the refractive index values of the adjacent layers of the surface protective film in order to create an effective anti-reflection layer (see, Matus e.g., [0024], [0025]). It therefore would have been obvious to have adjusted the refractive indexes of the layers in relationship to one another in the in-plane direction, including to within the claimed ranges, in order to provide the film with anti-reflection capabilities ([0024], [0025]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Futamura, in view of Takeda ‘003, as applied to claim 1, above, and further in view of Hirano et al. (US 2014/0287225, “Hirano”).
Regarding claim 11, the combination remains as applied to claim 1, above, and Takeda teaches the inclusion of a hardcoat layer on the opposite side of the support from the refractive index layer  (see, Takeda, e.g., Figs. 1 and 4, [0209]). However, Takeda fails to specifically teach that its hardcoat layer comprises a silsesquioxane. However, in the same field of endeavor of hard coat laminates for use in display devices ([0002], [0011]), Hirano teaches the inclusion of silsesquioxanes in a hardcoat layer ([0040] – [0042]). It therefore would have been obvious to have included polysiloxanes such as silsesquioxanes in the hardcoat layer of modified Takeda in order to improve the heat resistance, strength, and flexibility of the layer (Hirano, [0040] – [0042]). 

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Futamura, in view of Takeda ‘003, as applied to claim 13, above, and further in view of Sakai et al. (US 2017/0329063, “Sakai”)
Regarding claims 14-16, the combination remains as applied to claim 13, above, however, modified Takeda fails to teach the specifically claimed polymerizable liquid crystal compound. In the same field of endeavor of optical films for use in display devices (e.g., [0004]), Sakai teaches a polymerizable liquid crystalline compound reading on Formulas (3) and (4) and including a medial Ar structure reading on claimed Ar-2 (see, for example, [0065], [0066], and compound A-4, reproduced below; see also [0047]). Sakai teaches these compounds provide for improved alignment and thus improved visual characteristics  (e.g., [0006] – [0018]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have substituted the polymerizable liquid crystal compounds of Sakai for those of Takeda for the benefit of their improved alignment characteristics (e.g., [0006] – [0018]). The Examiner additionally notes that the simple substitution of one known compound for another that would have provided predictable results (in this case a compound capable of functioning in a compensation film) would have been obvious to the ordinarily skilled artisan at the time of filing (please see MPEP 2143). 
    PNG
    media_image2.png
    139
    472
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782